By Judge J. Overton Harris
Before the Court is Defendant’s Motion to Quash Summons for Debtor’s Interrogatories and Subpoena Duces Tecum. The Court heard argument on December 7, 2011, and took the matters under advisement. Following thorough review of the pleadings, the memoranda and briefs filed by counsel, and the law, the Court finds as follows.
Defendant asserts his Fifth Amendment right against self-incrimination as the reason for the Court to Quash both the Summons and the Subpoena Duces Tecum. “There is no blanket Fifth Amendment right to refuse to answer questions in noncriminal proceedings. The privilege must be specifically claimed on a particular question and the matter submitted to the court for its determination of the validity of the claim.” North American Mortgage Investors v. Pomponio, 219 Va. 914, 918 (1979). Further, a Defendant must assert his Fifth Amendment right in regard to each specific document, and the Court must assess the claim as to each individual document. The Debtor’s Interrogatories may be done before the Court or the parties may request that a Commissioner in Chancery be appointed to conduct the hearing.
Defendant’s Motion to Quash Summons for Debtor’s Interrogatories and Subpoena Duces Tecum is denied.